                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TITO L. LONG,

        Plaintiff,
                                                  Case No. 18-cv-927-bbc
   v.

BRIDGET RINK, LYNN DOBBERT,
NICOLE KRAHENBUHL, KENNETH
HOFFMAN AND MICHAEL WILSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                              3/25/2020
        Peter Oppeneer, Clerk of Court                     Date
